Sullivan, J. P.,
concurs in a memorandum as follows. I agree that Home Mut. Ins. Co. v Broadway Bank & Trust Co. (53 NY2d 568) is not controlling, as argued by defendant Transamerica Insurance Finance Corp., plaintiffs premium finance company, given that the relationship at issue here and consequent duty, if any, unlike Home Mutual, involves the insured and its finance company. I would affirm the denial of Transamerica’s motion for summary judgment dismissing the complaint against it solely on the ground that if the cancellation by Transamerica, under a power of attorney given it by plaintiff authorizing cancellation for non-payment of an installment under the premium finance agreement, is shown to be effective, yet unauthorized on Trans america’s part under the terms of the parties’ standard form contract because the grace period had not expired, Transamerica could be held liable for plaintiffs uninsured loss. In a sense then, the finance company would be “buying the risk” since its liability would be measured by the extent of plaintiffs uninsured loss. Of course, if the cancellation is shown to be ineffective, plaintiffs loss would be covered and Transamerica would be out of the case.